                Case 2:20-cr-00241-MCE Document 18 Filed 03/26/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00241-MCE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   CLARENCE COURTNEY AND                               DATE: March 25, 2021
     MICHAEL RENAY WILLIAMS,                             TIME: 10:00 a.m.
15                                                       COURT: Hon. Morrison C. England, Jr.
                                  Defendants.
16

17

18                                              STIPULATION
19         1.       By previous order, this matter was set for status on March 25, 2021.
20         2.       By this stipulation, defendants now move to continue the status conference until May 13,
21 2021, and to exclude time between March 25, 2021, and May 13, 2021, under Local Code T4.

22         3.       The parties agree and stipulate, and request that the Court find the following:
23                  a)     The government has represented that the discovery associated with this case
24         includes multiple reports and photographs. All of this discovery has been either produced
25         directly to counsel and/or made available for inspection and copying.
26                  b)     Counsel for defendants desire additional time to review the evidence, conduct
27         independent factual investigation, conduct legal research into sentencing issues, and discuss
28         resolution options with their clients.

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00241-MCE Document 18 Filed 03/26/21 Page 2 of 3


 1               c)      Counsel for defendants believe that failure to grant the above-requested

 2        continuance would deny them the reasonable time necessary for effective preparation, taking into

 3        account the exercise of due diligence.

 4               d)      The government does not object to the continuance.

 5               e)      Based on the above-stated findings, the ends of justice served by continuing the

 6        case as requested outweigh the interest of the public and the defendant in a trial within the

 7        original date prescribed by the Speedy Trial Act.

 8               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9        et seq., within which trial must commence, the time period of March 25, 2021 to May 13, 2021,

10        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

11        because it results from a continuance granted by the Court at defendant’s request on the basis of

12        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

13        of the public and the defendant in a speedy trial.

14                                    [CONTINUED ON NEXT PAGE]

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00241-MCE Document 18 Filed 03/26/21 Page 3 of 3


 1

 2          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6   Dated: March 22, 2021                                     PHILLIP A. TALBERT
                                                               Acting United States Attorney
 7

 8                                                             /s/ CAMERON L. DESMOND
                                                               CAMERON L. DESMOND
 9                                                             Assistant United States Attorney
10

11   Dated: March 22, 2021                                     /s/ Chris Cosca
                                                               Chris Cosca
12                                                             Counsel for Defendant
                                                               Clarence Courtney
13

14   Dated: March 22, 2021                                     /s/ Toni White
                                                               Toni White
15                                                             Counsel for Defendant
                                                               Michael Renay Williams
16

17
                                                       ORDER
18
            IT IS SO ORDERED.
19
     Dated: March 25, 2021
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
